Title: To James Madison from William Eaton, 25 May 1802
From: Eaton, William
To: Madison, James


Sir,Tunis 25. May 1802.
Yesterday I recd. a note from the Beys prime minister demanding an interview with the Cap. of the schooner and myself this morning: but the schooner had already departed. I rendered myself at the palace to encounter, as I supposed, new perplexities; but on passing the usual ceremony with the Bey I discovered on his countenance an unusual air of complaisance. He signified to me that, after waiting a little, I should be informed of the object of calling me to the palace: accordingly, in about half an hour after, I accompanied the minister and commercial Agent of the regency into a private chamber—where, after a great deal of circumlocution, he came to the subject in view; which was nothing more nor less than a Proposition of peace on the part of the Bashaw of Tripoli, through the mediation and under the guarantee of the Bey of Tunis.
Here follows the substance of our conference.
“Have you done any thing” said the minister “on the subject of peace with Tripoli?”

Nothing.
“You are carrying on a war, at so great a distance, at very great expense, without a prospect of gaining any thing.”
That we are very sensible of.
“Would you be willing to negociate a peace with Tripoli?”
Are you authorized to propose this question?
“I am.”
Well, then I tell you very frankly we have no inducements whatever to desire a war with any nation on earth, much less with that which is now the subject of it. If Tripoli should make suitable retractions for the insult offered our flag, and reasonable indemnities for the expense resulting from it, she may think of peace; but, even then, we should think it hazardous to treat with the reigning Bashaw, after having seen such flagrant violations of his faith.
“If the Bey of Tunis would act as mediator between the parties, and take upon himself the guarantee of the peace on the part of Tripoli, would it remove this difficulty?”
We have great reliance on the good faith, equity and magnanimity of the Bey of Tunis; and should be very secure in his responsibility: but is it certain that this Bey would take on himself the guarantee of a peace in behalf of Tripoli?
“Yes! But if you talk of retraction and indemnities it would be idle to talk of peace: on the contrary, according to all custom, you must make the Bashaw a small present; though he would be willing to put up with something less than what he at first demanded.”
We were not the first to violate the peace—we are not the first to demand it; if Tripoli be solicitous for it she must abandon the idea of imposing conditions: she will most certainly never receive a caroube
   
   1/52 of a dollar.

 in consideration of her friendship—we do not set any value upon it.
“Nay; but, if you place no value on her friendship the security of your commerce in this sea, and the saving of the expense of armaments are objects of consideration in which you consult your own interest.”
We never supposed our commerce in this sea more secure than at present, notwithstanding the war with Tripoli: and as to the expense of armaments, we accumulate nothing on that score from making the Mediterranean the manoeuvring ground of our seamen. We shall probably always have a squadron in this sea.
“But Tripoli is very poor—she cannot subsist without the generosity of her friends—give something then on the score of charity.”
Tripoli has forfieted her title of Friend. Besides, there is a vast difference between the beggar who siezes my horse by the bit &, with a pistol at my breast, demands my purse; and him who, with one hand pressed to his heart the other hanging with his hat, asks charity for the love of God. The former merits chastisement; the latter excites commiseration. I leave you to apply the figure.
“I feel it: but the Barbary regencies never make peace without presents.”
It is high time then that there should be a precedent.
“But you say you are disposed for peace!”
Yes! But you are not to understand me that we either wish or will accept it on dishonorable terms.
“There can be nothing dishonorable in making a small voluntary present to Tripoli.”
Drop this subject, if you please: Tripoli is not in a right position to receive expressions of our hospitality. Nor am I vested with powers to negociate. I can only express to you the general, but fixed sentiment of my Government and Country, that We prefer peace to war if we can have it on honorable terms. And you are at liberty to express this sentiment to Tripoli—she may profit of it if she thinks proper: otherwise four or five years of warfare with that State, will be but a pastime to our young warriors.
“I shall send off a courier” said the minister “with the result of this interview.”
At evening the commercial Agent was at my house; went over the same ground—Was sure that we should never have a peace without paying something; it would disgrace the regency. But he seemed extremely solicitous to have permission to write something promising to Tripoli on the subject of a negociation. He said, what the minister had asserted in the morning, that the only pretext the Bashaw of Tripoli had for breaking faith with US. was that the peace was not voluntary on his part; but forced on him by Algiers.
These overtures go to prove the embarrassed situation of our enemy; and promise, if suitable advantage is taken of it, a peace on our own terms. We have the high grounds of him at all points. I am partial to my original plan of restoring the rightful Bashaw, though nothing was said on the subject at the palace today. I think it highly probable that the reigning Bashaw has offered more powerful arguments to engage this minister in his interest than either his brother had the means or myself the discretion of offering. Besides, the Bey of Tunis is ignorant of that project. It will be seasonable enough to inform him of it after having ensured its success—in the mean time, let us amuse the usurper with his own propositions.
May 27. Advise comes officially, through the French house, today from Tripoli, that the Tripolitans have recaptured a prize vessel, bou⟨nd⟩ to Malta, with a sweedish officer and ten privates, and conducted them to Tripoli by the way of Bengazi. I fear that alliance will embarrass rather than assist US. The swede however has kept his station before Tripoli. No advise yet of the US. squadron. I have the honor to remain with perfect respect, Sir, your Mt. Obed. servt
William Eaton
 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 1). Sent as enclosure in Cathalan to JM, 10 June 1802, and received in Washington by 31 Aug. (see Brent to JM, 31 Aug. 1802). Another copy of the RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1), marked “Duplicate,” in a clerk’s hand, signed by Eaton, and docketed by Brent as received 21 Sept., includes a 4 June postscript in Eaton’s hand (see n. 1). Extracts from the duplicate copy are printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:159.



   
   The paragraph dated 27 May is omitted in the duplicate copy, which includes instead a postscript: “June 4th. On the 28 ult. entered the US frige. Constellation Capn. Murray: took in fresh provisions and sailed for Tripoli yesterday. He brought the arms for this bey, which were delivered the 31. They were well accepted: and have produced permission to ship provisions. I have saved the sword. There are two small Tripolitan galliotts at sea. But by letters of 22d. ult. from our Charge of affairs at Tripi. we learn that the Bashaw is solicitous for peace. I fear the delay of our squadron will injure our affairs. W. Eaton.”


